Citation Nr: 1421020	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel



INTRODUCTION

The Veteran served on active military duty in the United States Marine Corps from June 1967 to May 1970.  The Veteran's decorations include the Silver Star, the Purple Heart with one star, and the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This decision, in relevant part, denied entitlement to an increased disability rating in excess of 30 percent for PTSD, and entitlement to TDIU.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In June 2011, the RO issued a statement of the case (SOC) continuing the denials.  In August 2011, the Veteran perfected an appeal as to these issues.  In April 2012, the RO issued a supplemental statement of the case (SSOC) continuing the previous denials.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's PTSD is currently rated as 30 percent disabling.  He was last afforded a VA psychiatric examination in April 2010, at which time the Veteran endorsed intrusive distressing recollections, hyper-arousal, suspiciousness, and anxiety.  He also reported experiencing about one panic attack per week, usually brought about in crowded situations, including heavy traffic.  Based on these and other symptoms reported during the examination, the RO denied a disability rating in excess of 30 percent.

In his August 2010 NOD, the Veteran asserted that his PTSD symptoms had worsened in severity.  He reported that he was engaged in continuing mental health treatment, but experienced daily episodes of panic attacks.  He also reported that his "overall mood [was] unstable and ... not completely controlled with [his] daily" medication, that his anger was "becoming hard to manage," and that his short term memory was "progressively worsening."  In his August 2011 substantive appeal, the Veteran similarly reported daily panic attacks and stated that he was "constantly in treatment" at the Cincinnati VA medical center (VAMC) and affiliated clinics, and was also considering an inpatient program.  In an October 2012 hearing memorandum, the Veteran's representative argued for a new VA examination, as the Veteran's treatment records reflected increased symptoms since his last examination.

Based on the aforementioned symptomatology, and further considering that the Veteran's PTSD has not been assessed since April 2010, the Board finds that a new examination should be scheduled to determine the severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The outcome of the Veteran's claim for an increased disability rating for his service-connected PTSD could impact his claim for entitlement to a TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claim for an increased disability rating for his service-connected PTSD.

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records from April 2012 to the present.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his PTSD.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

The examiner is also requested to provide an opinion with regard to the degree of social and industrial impairment caused by the Veteran's PTSD, by itself, and in conjunction with his other service-connected disabilities (diabetes mellitus, diabetic retinopathy, peripheral neuropathy of the upper and lower extremities, ischemic heart disease, shrapnel wounds to the forearms and right ankle, hearing loss, tinnitus, chest scars and left ankle sprain) and specifically their impact on his ability to obtain and maintain substantially gainful employment (versus just marginal employment) consistent with his prior work experience, level of education and training.  Factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

A rationale must be provided for any opinion expressed, citing the objective medical findings leading to the conclusion.

3.  After completion of the above and any other development deemed necessary, accomplish the following:

(a) First, readjudicate the Veteran's claim for an increased rating for PTSD.

(b) Second, readjudicate the Veteran's claim of entitlement to a TDIU.  (The need for additional development in this endeavor, to include a contemporaneous examination, is left to the discretion of the AOJ.)

If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

